DETAILED ACTION
Disposition of Claims
Claims 1, 22-26, 29-30, 35, 39-41, 44-46, and 75-76 were pending.  Claims 2-21, 27-28, 31-34, 36-38, 42-43, and 47-74 remain cancelled.  New claim 77 is acknowledged and entered.  Amendments to claims 1-23, 25-26, and 29 are acknowledged and entered.  Claims 1, 22-26, 29-30, 35, 39-41, 44-46, and 75-77 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0129615 A1, Published 04/30/2020.  Amendments to the specification filed on 10/29/2020 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 09/13/2019, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 04/22/2022 regarding the previous Office action dated 11/04/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection maintained and extended – necessitated by amendment.)  Claims 1, 22-26, 29-30, 35, 39-41, and 44-46 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,868,692 in view of Baumhof et. al. (US20200163878A1, Priority 10/26/2016; hereafter “Baumhof”.)  This rejection is extended to include new claim 77.  The rationale for this rejection was set forth in a previous Office action, and the scope of new claim 77 is encompassed by those previously-detailed teachings.

(Rejection maintained and extended – necessitated by amendment.)  Claims 1, 22-26, 29-30, 35, 39-41, and 44-46 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,442,756 in view of Baumhof et. al. (US20200163878A1, Priority 10/26/2016; hereafter “Baumhof”.)  This rejection is extended to include new claim 77.  The rationale for this rejection was set forth in a previous Office action, and the scope of new claim 77 is encompassed by those previously-detailed teachings.



       	Response To Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 
Many of the arguments or lines of argument were presented previously (See e.g. “Remarks” 05/12/2021”) and were fully addressed in the previous Office action mailed 11/04/2021, and will not be repeated herein.  
As this obvious-type double patenting rejection is an obvious-based rejection similar to a 35 USC §103 rejection, it should be noted that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant appears to focus on why Baumhof fails to teach the entire invention, as opposed to showing why it would be obvious to modify the ‘692 and ‘756 patents to arrive at the instant claims.  As the ‘692 and ‘756 patents are generic to the instant claims, it is simply a matter of showing that the art was aware of mRNA-lipid nanoparticles (LNP) vaccine compositions and that the art was aware that delivery of at least two antigens, such as gB and gD from HSV, would be an obvious modification of the ‘692 and ‘756 patents.  The Office has done this with the teachings of Baumhof, which teach the mRNA-LNP vaccine platform for delivery of viral antigens, wherein HSV is noted as a preferred target, and wherein the antigens gB and/or gD were also listed among the possible viral antigens to be used.
Applicant argues that Baumhof discloses “thousands of proteins in the specification yet does not claim a single mRNA, let alone the protein encoded by the mRNA.”  Respectfully, the abstract of Baumhof clearly states in the first line that “The invention relates to mRNA comprising lipid nanoparticles and their medical uses.”  Baumhof notes the use of mRNA is preferable to DNA as a nucleic-acid based vaccine method to have said nucleic acid translate an antigenic or therapeutic protein as it can be directly translated in the cytoplasm without transportation into the nucleus, there is no risk for undesired genomic integration, and an immune response elicited against the foreign DNA is avoided (¶[0005-0009]).  Baumhof clearly notes the use of mRNA delivered in lipid nanoparticles for therapeutic vaccination wherein the mRNA encodes a viral antigen (¶[0005][0013]).  This argument is spurious and not persuasive.
Applicant then argues one would have to then cherry pick the HSV antigens from the list in Baumhof of not only viral antigens, but tumor antigens, allergenic antigens, autoimmune self-antigens, bacterial antigens, parasitic antigens, and the like.  Applicant is ignoring the level of skill of one in the art at the time of filing.  As set forth in the previous Office action, Baumhof is providing a summary of known pathogens that were actively being studied in the art at the time of filing.  Baumhof then explicitly narrows down this list to preferred pathogens:
¶[0141]  “In this context particularly preferred are antigens from the pathogens selected from Influenza virus, respiratory syncytial virus (RSV), Herpes simplex virus (HSV), human Papilloma virus (HPV), Human immunodeficiency virus (HIV), Plasmodium, Staphylococcus aureus, Dengue virus, Chlamydia trachomatis, Cytomegalovirus (CMV), Hepatitis B virus (HBV), Mycobacterium tuberculosis, Rabies virus, and Yellow Fever Virus.”

Baumhof has narrowed down the “laundry list” to a reasonable list of 14 pathogens, and does not leave an open-ended list to other antigens not listed therein, and notes that the composition may include at least a first and a second mRNA (¶[0641-0643][0901-0902]). Baumhof then provides a list of preferable antigens that can be utilized from HSV (including HSV-1 or HSV-2), which includes glycoprotein D (gD or US6) and/or glycoprotein B (gB or UL27).  Applicant reiterates the argument that there is no motivation provided for picking these two antigens from “thousands”, an argument that was fully rebutted and found unpersuasive in the previous Office action.  Applicant has provided no rationale as to why these antigens would be novel and nonobvious, or why the specific selection of HSV gD or HSV gB or the combination of these antigens would provide surprising or unexpected results.  
The instant claims are compositions which comprise identical lipid nanoparticles (LNPs) with identical components generating said LNP and comprise identical mRNA encoding open reading frames as those in the ‘692 and ‘756 patents.  Baumhof clarifies what can be delivered as mRNA antigens, notes that the preferred antigens would be from HSV, and cites at least gB and gD as being useful antigens from HSV.  The instant claims are also drawn to compositions “comprising” at least the components noted, and the open-ended transitional phrase allows for the presence of additional, unrecited elements to be present in the composition, which may include further HSV antigens (or other pathogenic antigens) from those detailed by Baumhof and still be within the scope of the instantly claimed invention.  As the ‘692 and ‘756 patents note the mRNA is a “therapeutic or prophylactic agent” (reference claims 17-21 of ‘692 and reference claims 16-18 of ‘756), and Baumhof teaches the HSV gD and gB may be used as therapeutic mRNA agents in the mRNA-LNP compositions, it remains the position of the Office that taken as a whole, as these therapeutic agents are in the same class as those claimed in ‘692 and ‘756 patents, that it would be an obvious modification of these generic patented claims in light of the prior art.  
For at least these reasons, the instant claims are considered to be obvious species of the ‘692 patent and ‘756 patent, especially in light of the teachings of Baumhof.




Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648